ORDER

PER CURIAM.
Stanley Chubb (“Claimant”) appeals from the Labor and Industrial Relations Commission’s (“Commission”) Final Award (“Award”) denying Claimant permanent total disability and awarding 15% permanent partial disability. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).